Citation Nr: 9906533	
Decision Date: 03/11/99    Archive Date: 03/18/99

DOCKET NO.  98-01 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran, who had active service from 
February 1970 to June 1972, appealed that decision.




REMAND

A claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  In December 1996, 
the RO sent the veteran a development letter, requesting that 
he provide as many details as possible about his asserted in-
service stressors.  

In correspondence received in January 1997, the veteran 
responded, stating that upon his arrival in Vietnam, he had 
to flee his airplane as the Binh Hoa airbase was receiving 
enemy fire.  He stated that he fled the airplane to a bunker.  
The veteran also stated that he was sent to Can Tho and 
attached to the 164th Attack Helicopter unit, as a guard on 
the flight line.  The veteran indicated that the enemy would 
fire upon the helicopters on the ground with mortars or 
rockets, and then flee after 10 or 15 minutes.  Another 
specific stressor related by the veteran occurred purportedly 
while on guard duty.  The veteran stated that another mortar 
attack killed a man named Carl Sims or Spencer.  In this 
statement, the veteran also indicated that there were other 
events that he remembered, but he failed to describe them any 
further.  At the time of a February 1997 VA examination, the 
veteran reported having flashbacks of being in Vung Tau 
during which time an officers' barracks was blown up.  In 
correspondence dated in January 1998, the veteran's private 
counselor, Saundra Farley, M. Ed., LPC, of Total Life 
Counseling in Oklahoma City, Oklahoma, stated that the 
veteran has PTSD as a result of stressors received in 
Vietnam.  She indicated that the veteran had been seen in 
individual counseling for seven months.  Thus, the veteran 
has presented a well-grounded claim.

However, eligibility for a PTSD service connection award 
requires more; specifically, (1) a current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1998); see also, Gaines v. West, 11 
Vet. App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

VA regulations state that if the claimed stressor is related 
to combat, service department evidence that the veteran was 
engaged in combat or that the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  In short, corroboration of the claimed 
event is not required.  However, if the veteran has not 
engaged in combat with the enemy, the veteran's lay 
testimony, by itself, will not be enough to establish the 
occurrence of the alleged stressor.  In this event 
corroboration of the stressor is required.  See Cohen, supra.

The veteran's Army personnel records do not, on their face, 
reflect that the veteran engaged in combat while in Vietnam, 
only that the veteran indeed served in Vietnam.  The 
veteran's personnel records reflect that he served in Vietnam 
from October 1970 to October 1971.  His principal duty while 
there was as an airframe repairman with the 388th 
Transportation Company.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  After obtaining the appropriate 
release form from the veteran, the RO 
should obtain his actual treatment 
records from Sandra Farley, M. Ed., LPC, 
of Total Life Counseling in Oklahoma 
City, Oklahoma.  

2.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
names of casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, units of 
assignment, or any other identifying 
details.  In particular, the veteran is 
requested to, at a minimum, give the year 
and season in which he witnessed the 
death of a soldier whose name was either 
Carl Sims or Carl Spencer as well as the 
timeframe within which the officers' 
barracks was blown up.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible, because 
without such details, an adequate search 
for verifying information cannot be 
conducted.  The veteran is further 
informed that the United States Court of 
Veterans Appeals has held that the duty 
to assist is by no means a one-way 
street, and a veteran's obligation to 
provide certain facts, in this case 
certain dates and other information, is 
not an impossible or onerous task.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 
(1991).

3.  With this information, the RO should 
review the file and prepare a summary of 
all the claimed stressors.  This summary 
must be prepared whether or not the 
veteran provides an additional statement, 
as requested above.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR), 
7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  The USASCRUR should 
be provided with a copy of any 
information obtained above, and should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
USASCRUR should also be requested to 
furnish the unit history for the 388th 
Transportation Company, the unit the 
veteran was assigned to while in Vietnam 
from the period from October 1970 to 
October 1971.  

4.  Following the receipt of a response 
from the USASCRUR, the RO must prepare a 
report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  If the 
information provided by the veteran is 
inadequate for USASCRUR to verify, the RO 
should also state in its report.  This 
report is then to be added to the claims 
folder.

5.  After completing the above actions, 
and if any of the stressors that the 
veteran has alleged are verified, the 
veteran should be provided a VA 
psychiatric examination to determine the 
nature and extent of all psychopathology.  
All indicated studies, tests and 
evaluations deemed necessary should be 
performed, but should include 
psychological testing including PTSD sub 
scales.  The RO must provide the examiner 
the summary of any stressors described 
above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner must 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established by the RO.  The 
report of examination should include the 
complete rationale for all opinions 
expressed.  Since it is important "that 
each disability be viewed in relation to 
its history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review the 
examination report.  If the report is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken.  Thereafter, the 
RO should adjudicate the issue of service 
connection for PTSD in light of relevant 
laws, regulations and decisions, 
including Cohen, 10 Vet. App. 128 (1997).  
If the determination remains unfavorable 
to the veteran, the RO should furnish the 
veteran a supplemental statement of the 
case and provide an opportunity to 
respond.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the veteran until he is 
notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

